DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment 
1- The response filed on 07/11/2022 has been entered and fully considered. Claims 1-17 remain pending in the application without any amendment.

Response to Arguments
2- Examiner has considered applicants’ remarks and acknowledges they overcome the 35 USC 112 rejection of Claims 10-11 as set forth in the non-final office action mailed on 03/11/2022. The above rejections are therefore withdrawn.

3- Applicants’ arguments, with respect to the rejection(s) of the pending claims under 35 USC § 102 and 103 have been fully considered but are found not persuasive.

4- Here is a brief response to the Arguments presented by the Applicants to explain further the rationale behind the previous rejections and the Examiner’s interpretations.

Applicants argue in their response (pp. 3-4) that Dobrynin fails to teach measuring gas samples and only performs its technique on liquid media, citing ¶ 39 therein.

The Examiner respectfully disagrees with Applicants and although acknowledging that Dobrynin discloses using the plasma probing technique on liquids, the reference points,  specifically in ¶100-102 , to the plasma spectroscopic measuring on preexisting gaseous bubbles present in the liquid samples. To the best understanding of the claims, the Examiner does not find anything in the claim language precluding generating nanosecond plasma pulses in preexisting gaseous bubbles and using optical spectroscopy on the liquid in the presence of such gases.   
Unless the sample is claimed to be totally gaseous, Dobryinin appears to be still reading into the claimed invention.
In case, amendments are proposed in this direction, the attached NPL to Zhang et al. is proposed for the future since it appears to be pertaining to the field of endeavor of the instant application.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Means for generating a probing… pulse in claims 13, 15-17, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8- Claims 1-11, 13-17 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Dobrynin et al. (PGPUB No. 20210106968).

As to claims 13-17 and 1, 5-7, Dobrynin teaches a system for performing a measurement of a temperature of a gas and its method of use (Figs. 1-14 and Abstract), the system comprising: means for generating a probing nanosecond plasma pulse in the gas; (Claim 14) wherein the generating means is a high-voltage pulse generator (Claims 5, 15) wherein the pulse generator generates the probing nanosecond plasma pulse between two electrodes [[have]] with a gap distance therebetween; (Claim 6) wherein the two electrodes are pin electrodes (Figs. 1, 7 and ¶ 3-4, 9-10, 14-16, 45, 100-102 for ex.); and an optical emission spectrometer that receives a light emission signal excited by the probing nanosecond plasma pulse within 5 ns of initiating the probing nanosecond plasma pulse and (Claims 1 and 17) using an optical emission spectroscopy technique, software, to measure the temperature of the gas by processing a light emission signal excited by the probing nanosecond plasma pulse (Figs. 8, 11, 14, ¶ 11, 45 for ex.); (Claims 16 and 7) wherein the pulse generator generates the probing nanosecond plasma pulse to have a pulse length of 10 ns or less (Figs. 8-9 and ¶ 34 for ex.)

As to claim 2, Dobrynin teaches the method of claim 1, wherein the probing nanosecond plasma pulse is one of a plurality of plasma discharges of a nanosecond repetitively pulsed discharge (¶ 54).  
As to claim 3, Dobrynin teaches the method of claim 1, wherein the light emission signal occurs 5 to 5000 microseconds after the probing nanosecond plasma pulse (Fig. 11).  

As to claim 4, Dobrynin teaches the method of claim 1, wherein the measuring of the temperature of the gas is conducted in the wake of the probing nanosecond plasma pulse from initiation of the probing nanosecond plasma pulse to a time period after breakdown of the gas (Fig. 11, ¶ 39).  

As to claim 8, Dobrynin teaches the method of claim 1, wherein the measuring of the temperature of the gas is - 13 -CO-5982 spatially and temporally resolved to 5 nanoseconds (Figs. 10-11 for ex.).  

As to claims 9-10, Dobrynin teaches the method of claim 1, wherein the measuring of the temperature of the gas comprises rotational and vibrational temperature measurements; (Claim 10) wherein the optical emission spectroscopy technique is conducted on the second positive system of nitrogen and the light emission signal is emission of the second positive system of nitrogen excited by the probing nanosecond plasma pulse (¶ 45).  

As to claim 11, Dobrynin teaches the method of claim 10, wherein the optical emission spectroscopy technique acquires a spectrum of the emission during a first 5 ns after initiation of the probing nanosecond plasma pulse to eliminate heating of the gas by the probing nanosecond plasma pulse (Fig. 11).  


Claim Rejections - 35 USC § 103
9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Dobrynin in view of Shiraishi et al. (JP 2013238130).

As to claim 12, Dobrynin teaches the method of claim 1.
 Dobrynin does not teach expressly wherein the measuring of the temperature of the gas is performed in a combustion application.  
However, in a similar field of endeavor, Shiraishi teaches a nano-pulse power source to generate a gas plasma (Abstract and Figs. 1-8) wherein the application is related to spark plug combustion applications (Abstract, p. 2 bottom two parags.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Dobrynin view of Shiraishi’s suggestions so that the measuring of the temperature of the gas is performed in a combustion application, with the advantage of effectively monitoring combustion temperatures in combustion cylinders (Abstract).



Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886